19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 1 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 2 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 3 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 4 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 5 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 6 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 7 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 8 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 9 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 10 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 11 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 12 of 13
19-00467-FPC11   Doc 384   Filed 11/13/20   Entered 11/13/20 15:57:13   Pg 13 of 13
